Reasons for Allowance
1.	Claims 1 and 3-13 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a touch sensor. The closet prior arts, Fukushima (US 20130009653 A1), Ricks (US 20070085837 A1), Daverman (US 20100024573 A1), and Jang (US 20140204285 A1), individually or in combination, discloses a touch sensor comprising: a first electrode; a second electrode; a spacer layer located between the first electrode and the second electrode; and a second insulation layer located on one side of the second electrode; wherein at least one of the first electrode and the second electrode comprises a plurality of electrodes; wherein one of the first electrode and the second electrode is a drive electrode to which a drive signal is applied; wherein the other one of the first electrode and the second electrode is a receiving electrode that receives the drive signal by a mutual capacitance between the first electrode and the second electrode; wherein the spacer layer is formed by a support member disposed on edge portions of a layer on which the second electrode is disposed; wherein the first electrode and the second insulation layer are overlapped with each other; wherein when an external pressure is applied to the first electrode through the display provided on one side of the first electrode opposite to the second electrode, the first electrode is concavely bent toward the second electrode in response to the external pressure; wherein the mutual capacitance between the first electrode and the second electrode changes according to a distance between the first electrode and the second electrode; and wherein the magnitude of the external pressure according to the change of the capacitance between the first electrode and the second electrode is detected, but fails to teach wherein the first electrode and the second insulation layer are spaced apart 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.